DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I, claims 1-2 in the reply filed on 01 December 2021 is acknowledged.
Claims 3-6, 9-10, 13-14 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Election was made without traverse.
The restriction is FINAL.


Non-Final Rejection

Priority
This application was filed on 12 December 2019 and is a ‘371 national phase entry of application PCT/US2018/036416 which claims priority to provisional application 62/519,363, filed on June 14, 2017.

Information Disclosure Statement
No IDS has been filed as of the date of preparation of this paper.
See MPEP 609 as to requirements for the filing of IDS’s.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Status of the claims
Claims 1-2 are pending and rejected.
Claims 3-6, 9-10, 13-14 and 20 are pending but withdrawn from consideration as drawn to non-elected subject matter.  
Claims 7-8, 11-12 and 15-19 were cancelled by the Applicant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergman (J. Org. Chem. 2009, 74, 6, 2589-2591, cited in the restriction requirement).
See Bergman at page 2589, compound 2 in scheme 1.  The compound 20-nor-
See MPEP 2121 I. in this regard: “When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).”
All of the elements of the claimed 20-nor-salvinorin A are expressly disclosed by the reference.

Applicant asserts in the specification at page 2 lines 6-17 in reference to the Bergman publication, that “a synthesis of nor-20-salvinorin is suggested, but not accomplished” and that “The note states that a complete paper would appear once the synthesis was completed, but to the best of Applicants' knowledge, no such paper has ever been published.”

See MPEP 2131.01 I. “When the claimed composition or machine is disclosed identically by the reference, an additional reference may be relied on to show that the primary reference has an "enabled disclosure." In re Samour, 571 F.2d 559, 197 USPQ 1 (CCPA 1978) and In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985) (Compound claims were rejected under pre-AIA  35 U.S.C. 102(b)  over a publication in view of two patents. The publication disclosed the claimed compound structure while the patents taught methods of making compounds of that general class.”
In this regard, the reference provides details of appropriate chemical steps to complete the synthesis of 20-nor-salvinorin A starting from disclosed intermediate 3a at the bottom right of page 2589:

    PNG
    media_image1.png
    275
    762
    media_image1.png
    Greyscale

The conversion of 3a to 20-nor-salvinorin A can be accomplished by using procedures similar to those disclosed by Hagiwara (J. Org. Chem. 2005, 70, 6, 2250–2255) and Scheerer (J. Am. Chem. Soc. 2007, 129, 29, 8968–8969) - which are references “9” and “4” in the text.  At least the disclosure of these two references provide methods of making compounds of the same general class as 20-nor-salvinorin A and establish evidence of an enabling disclosure.  One of ordinary skill in the art could use the procedures of these references, or appropriately modified versions thereof, in order to produce 20-nor-salvinorin A from Bergman-3a without the need for a burdensome amount of experimentation.
The fact that the authors of the Bergman disclosure did not subsequently published the completed synthesis does not mean, for example, that any earnest attempts to do so were made and failed.   The reference originated from an academic research lab.  The student or co-worker involved may have run out of time or the funding for that particular project may have run out, etc. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bergman (J. Org. Chem. 2009, 74, 6, 2589-2591) as applied to claim 1 above, and further in view of the teachings therein.
Claim 2 is drawn to a pharmaceutical composition comprising 20-nor-salvinorin A and a pharmaceutically acceptable excipient.  
Bergman teaches in the first paragraph on page 2589 that salvinorin A is a highly potent and selective κ-opioid receptor (KOR) agonist.  The reference at least suggests in the second paragraph that the deletion of the C20 methyl group might lead to a similarly active compound.  
One of ordinary skill in the art would find good reason to at least test the 20-nor-salvinorin A compound in appropriate in vitro and in vivo assays to determine its potency relative to the salvinorin A parent substance.
In order to carry out such testing an appropriate formulation of the compound would be necessary.  A skilled artisan would at least provide for a solution of the compound for example in DMSO or an appropriate aqueous solvent system for this purpose.  Such solutions meet all the limitations of claim 2.  The artisan would expect that a pharmaceutical composition of the compound could successfully be produced using routine solvents and techniques.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625